Citation Nr: 0330312	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  99-00 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
dizziness due to a brain lesion.

(The issue of whether there was clear and unmistakable error 
(CUE) in a February 1990 decision of the Board of Veterans' 
Appeals (Board) which denied entitlement to service 
connection for a brainstem lesion, blackout spells, 
dizziness, vasovagal syncope, and a heart disorder is the 
subject of a separate decision.)



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from May 1962 to October 
1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO).  The veteran and his spouse testified at hearing 
before a Hearing Officer at the RO in January 1999 and April 
2000.

The Board remanded the case in January 2002.


REMAND

In January 2002, the Board remanded the case to the RO so 
that the veteran could be afforded a hearing before a 
Veterans Law Judge at the RO per his request which was 
postmarked in early November 2001 but not received by the 
Board until January 2002.  In February 2002, the RO sent the 
veteran a letter requesting that he indicate whether he 
wanted an inperson hearing or a videoconference hearing.  The 
veteran did not respond to that letter.  The file does not 
show that the veteran was scheduled for the requested hearing 
and the case must be remanded for that action.  

The claim is REMANDED for the following:

Schedule the appellant for a hearing 
before a traveling Veterans Law Judge in 
accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


